Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Chamberlain on 02/25/2022.

The application has been amended as follows: 

14. (Currently Amended) A hot water appliance, comprising:
a housing defining an inner space;
a heat source arranged in the inner space of the housing and comprising at least one burner;
a heat exchanger arranged in the inner space of the housing and associated with the at least one burner;
a flue gas discharge arranged in the inner space of the housing and configured to discharge combustion gases of the at least one burner therethrough; and
a further heat exchanger arranged in the inner space of the housing and associated with the flue gas discharge, and wherein the combustion gases of the at least one burner form a first heat-exchanging fluid of the further heat exchanger associated with the flue gas discharge;
	wherein the heat exchanger associated with the flue gas discharge is arranged in the flue gas discharge and comprises a conduit circuit configured to transport therethrough a fluid for heating, thus forming a second heat-exchanging fluid of the heat exchanger associated with the flue gas discharge, and
longitudinal conduit segments extending through the flue gas discharge in a direction parallel to a longitudinal flow  direction of the combustion gases, and defines a plane that is substantially parallel with a plane defined by the heat exchanger that is associated with the at least one burner.

21. (Currently Amended) The hot water appliance according to claim 14, wherein the flue gas discharge has a substantially rectangular cross-section transversely of the longitudinal flow direction of the combustion gases.

22. (Currently Amended) The hot water appliance according to claim 14, wherein the conduit circuit of the heat exchanger associated with the flue gas discharge comprises a conduit arranged in the flue gas discharge in meandering manner and having at least two conduit segments extending through the flue gas discharge in the longitudinal flow of the combustion gases.

23. (Currently Amended) The hot water appliance according to claim 14, wherein the flue gas discharge is provided with a partition extending in the longitudinal flow direction of the combustion gases, and the conduit circuit has a substantially symmetrical construction on either side of the partition.

26. (Currently Amended) A flue gas discharge of a hot water appliance, said hot water appliance comprising:
a housing defining an inner space;
a heat source arranged in the inner space of the housing and comprising at least one burner;
a heat exchanger arranged in the inner space of the housing and associated with the at least one burner;
a flue gas discharge arranged in the inner space of the housing and configured to discharge combustion gases of the at least one burner therethrough; and

	wherein the heat exchanger associated with the flue gas discharge is arranged in the flue gas discharge and comprises a conduit circuit configured to transport therethrough a fluid for heating, thus forming a second heat-exchanging fluid of the heat exchanger associated with the flue gas discharge, and
wherein the conduit circuit of the heat exchanger associated with the flue gas discharge comprises a number of longitudinal conduit segments extending through the flue gas discharge in a direction parallel to a longitudinal flow  of the combustion gases, and defines a flat plane that is substantially parallel with a plane defined by the heat exchanger that is associated with the at least one burner.
wherein the conduit circuit of the heat exchanger associated with the flue gas discharge comprises a number of conduit segments extending through the flue gas discharge in a direction parallel to the longitudinal flow  direction of the combustion gases, and defines a plane that is substantially parallel with a plane defined by the heat exchanger that is associated with the at least one burner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 11/29/2021 are persuasive in view of clarifying amendments above.  There is insufficient teaching suggestion or motivation to modify the prior art of record in such a fashion as to meet the claimed subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762